Citation Nr: 1027591	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from June 1941 to July 1960.  The 
Veteran is deceased and the appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The appellant was scheduled for a Board hearing at the RO; 
however, the record shows that she did not report to that 
hearing.  Thus, her request for a hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704 (2009).

The issue of entitlement to an increased rating for status 
post partial left pneumocotomy for asbestosis with 
residual rib pain for accrued benefits purposes has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that further development is 
necessary on the claim, including pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009), and 
implemented at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2009).

The Veteran died in January 2006 and the certificate of death 
lists the immediate cause of death as cardiac respiratory arrest 
due to ventricular fibrillation.  At the time of his death, 
service connection was in effect for duodenal ulcer (rated as 10 
percent), callosites of both feet (rated as 10 percent), and 
status post partial left pneumocotomy with residual rib pain for 
asbestosis (rated as 10 percent).  

The appellant contends that the Veteran's service-connected lung 
disease associated with asbestos exposure during service caused 
multiple years of complications, the end result being the 
progression of heart disease, which resulted in death.  She 
asserts that the Veteran's asbestos-related pleural disease, 
which caused the loss of part of his left lung, put stress on his 
heart and, if not the principal cause of his death, certainly was 
a contributory cause of his death.

Initially, the Board observes that the Veteran's terminal 
hospital records have not been associated with the claims file.  
His death certificate reflects that he was an inpatient at 
Brockton Hospital at the time of his death.  Although records 
from this hospital are of record, they are dated to two days 
prior to the Veteran's death.  Thus, the RO should attempt to 
obtain the terminal records from the above hospital.

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  38 C.F.R. §3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. §3.312(b).

Contributory cause of death is inherently one not related to the 
principal cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. §3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. §3.312(c)(2).

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be assumed.  
38 C.F.R. §3.312(c)(3).

Given that the Veteran's service-connected status post partial 
left pneumocotomy with residual rib pain for asbestosis affected 
a vital organ, i.e., the lung, the Board finds that a VA medical 
opinion would be helpful in adjudicating this case, especially 
given the association between heart and lung disease.

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Hupp v. Nicholson, 
21 Vet. App. 342 (2007), which held that, specific to a claim for 
Dependency and Indemnity Compensation (DIC) benefits, VA's notice 
requirements include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Thus, proper 
notice should be provided on remand.  The RO should then attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 3.159 
(2009).

Lastly, as the claim for an increased rating for status post 
partial left pneumocotomy for asbestosis with residual rib pain 
for accrued benefits purposes being referred could affect the 
claim for service connection for the cause of the Veteran's 
death, the Board finds that the claims are inextricably 
intertwined and a Board decision on the latter claim at this time 
would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should adjudicate the claim for an 
increased rating for status post partial left 
pneumocotomy for asbestosis with residual rib 
pain for accrued benefits purposes.  If the 
determination is adverse to the appellant, 
she and her representative should be provided 
written notice of the adverse action and her 
right to appeal. 

2.  The RO should send the appellant 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
provides: (1) a statement of the conditions, 
if any, for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
a previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service-
connected.  The notice letter should be 
sufficiently "tailored" and must respond to 
the particulars of the application submitted, 
as outlined by the Court in Hupp.

3.  The RO should assist the appellant in 
obtaining any additional evidence identified 
following the current procedures set forth in 
38 C.F.R. § 3.159.  In any event, the RO 
should attempt to obtain the terminal 
hospital records from Brockton Hospital.  

4.  The RO should then forward the claims 
file to a VA physician to provide an adequate 
opinion regarding the connection between the 
Veteran's service-connected conditions and 
his death.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the physician in connection with 
formulating the opinion.  The physician 
should provide an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that any of the Veteran's 
service-connected conditions contributed to 
his death.  (The term "as likely as not" 
does not mean "within the realm of medical 
possibility," but rather that the evidence 
of record is so evenly divided that, in the 
physician's expert opinion, it is as 
medically sound to find in favor of the 
physician's conclusion as to find against 
it).  The physician should then provide a 
rationale for the opinion, and make reference 
to all relevant medical records which support 
this rationale.

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

